       1:19-cv-01120-JES-TSH # 18             Page 1 of 32                                         E-FILED
                                                                  Monday, 30 September, 2019 10:55:47 AM
                                                                              Clerk, U.S. District Court, ILCD
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION
BOB KING,                    )
individually and on behalf of a class,
                             )
                             )
           Plaintiff,        )
                             )
           v.                )
                             )
STATE FARM MUTUAL AUTOMOBILE )                        No. 1:19-cv-1120-JES-TSH
INSURANCE COMPANY, and       )
STATE FARM INSURANCE         )
COMPANIES HEALTH             )
REIMBURSEMENT ARRANGEMENT    )
PLAN FOR UNITED STATES       )
ELIGIBLE INDIVIDUALS,        )
                             )
           Defendants.       )

                   FIRST AMENDED COMPLAINT – CLASS ACTION

                                         INTRODUCTION
       1.       Plaintiff Bob King brings suit under the Employee Retirement Income Security

Act to obtain benefits promised to retired employees of defendant State Farm Mutual Automobile

Insurance Company under the State Farm Insurance Companies Health Reimbursement

Arrangement Plan for United States Eligible Individuals.

                                JURISDICTION AND VENUE
       2.      This Court has jurisdiction under 29 U.S.C. §1132(e)-(f) and 28 U.S.C. §1331.

       3.      Venue in this District is proper because defendants are located here.

                                            PARTIES
       4.       Plaintiff Bob King is a resident and citizen of Florida.

       5.       Plaintiff Bob King is a retired employee of defendant State Farm Mutual

Automobile Insurance Company.

       6.       Plaintiff Bob King is entitled to benefits under the State Farm Insurance

Companies Health Reimbursement Arrangement Plan for United States Eligible Individuals.

       7.       Defendant State Farm Mutual Automobile Insurance Company is a corporation

                                                 1
        1:19-cv-01120-JES-TSH # 18             Page 2 of 32



with its principal place of business at One State Farm Plaza, Bloomington, IL 61710-0001.

       8.       Defendant State Farm Mutual Automobile Insurance Company is the plan

administrator and fiduciary for the State Farm Insurance Companies Health Reimbursement

Arrangement Plan for United States Eligible Individuals.

       9.      The State Farm Insurance Companies Health Reimbursement Arrangement Plan

for United States Eligible Individuals is also made a party as provided for in 29 U.S.C. §1132(d).

                                               FACTS
       10.     Effective on or about January 1, 2019, defendants published on the website

applicable to the State Farm Insurance Companies Health Reimbursement Arrangement Plan for
United States Eligible individuals a revised list of medical and dental expenses eligible for

reimbursement under the Plan. A copy of the list is attached as Exhibit A.

       11.     During January 2019, after seeing the revised list and in reliance thereon, plaintiff

contracted for dental work that was covered under the list.

       12.     The work plaintiff contracted for, and many of the medical and dental services on

the list, cannot be performed instantaneously. Rather, the services require a course of treatment

lasting weeks or months.

       13.     Effective February 1, 2019, without advance notice, defendants replaced Exhibit

A with another list, Exhibit B.

       14.     Defendants then denied plaintiff’s claims for the dental work contracted while

Exhibit A was in effect. A copy of the denial is in Exhibit C.

       15.     Defendants refused to reimburse Plaintiff for the costs of his procedure and

admitted that the content of Exhibit A was posted on the website “due to system error.” A copy

of that denial is in Exhibit D.

       16.     The bills defendants refused to pay were covered by Exhibit A.

       17.     Defendants have similarly failed to pay covered medical and dental bills of other

persons entitled to benefits under the Plan.


                                                  2
       1:19-cv-01120-JES-TSH # 18             Page 3 of 32



       18.     Defendants contracted to provide the benefits listed in Exhibit A.

       19.     Defendants are estopped from denying benefits to persons who contracted for

medical or dental services while Exhibit A was in effect.

                                    VIOLATION ALLEGED
       20.     Plaintiff brings suit pursuant to 29 U.S.C. §1132, which provides:

       (a) Persons empowered to bring a civil action

       A civil action may be brought–

               (1) by a participant or beneficiary–

                       (A) for the relief provided for in subsection (c) of this section, or
                       (B) to recover benefits due to him under the terms of his plan, to enforce
                       his rights under the terms of the plan, or to clarify his rights to future
                       benefits under the terms of the plan;

               (2) by the Secretary, or by a participant, beneficiary or fiduciary for appropriate
               relief under section 1109 of this title;

               (3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice
               which violates any provision of this subchapter or the terms of the plan, or (B) to
               obtain other appropriate equitable relief (i) to redress such violations or (ii) to
               enforce any provisions of this subchapter or the terms of the plan;

               (4) by the Secretary, or by a participant, or beneficiary for appropriate relief in the
               case of a violation of 1025(c) of this title;

               (5) except as otherwise provided in subsection (b), by the Secretary (A) to enjoin
               any act or practice which violates any provision of this subchapter, or (B) to
               obtain other appropriate equitable relief (i) to redress such violation or (ii) to
               enforce any provision of this subchapter; . . .

               (8) by the Secretary, or by an employer or other person referred to in section
               1021(f)(1) of this title, (A) to enjoin any act or practice which violates subsection
               (f) of section 1021 of this title, or (B) to obtain appropriate equitable relief (i) to
               redress such violation or (ii) to enforce such subsection; . . .

       (g) Attorney's fees and costs; awards in actions involving delinquent contributions

               (1) In any action under this subchapter (other than an action described in
               paragraph (2)) by a participant, beneficiary, or fiduciary, the court in its discretion
               may allow a reasonable attorney's fee and costs of action to either party. . . .

       (h) Service upon Secretary of Labor and Secretary of the Treasury

       A copy of the complaint in any action under this subchapter by a participant, beneficiary,

                                                  3
        1:19-cv-01120-JES-TSH # 18              Page 4 of 32



       or fiduciary (other than an action brought by one or more participants or beneficiaries
       under subsection (a)(1)(B) which is solely for the purpose of recovering benefits due such
       participants under the terms of the plan) shall be served upon the Secretary and the
       Secretary of the Treasury by certified mail. Either Secretary shall have the right in his
       discretion to intervene in any action, except that the Secretary of the Treasury may not
       intervene in any action under part 4 of this subtitle. If the Secretary brings an action under
       subsection (a) on behalf of a participant or beneficiary, he shall notify the Secretary of the
       Treasury.

                                    CLASS ALLEGATIONS
       21.     Plaintiff brings suit on behalf of a class, pursuant to Fed.R.Civ.P. 23(a),

(b)(2) and (b)(3).

       22.     The class consists of all participants and beneficiaries of the State Farm
Insurance Companies Health Reimbursement Arrangement Plan for United States Eligible

Individuals who present claims for services covered under Exhibit A that were not paid.

       23.     The class is so numerous that joinder of all members is not practicable. On

information and belief, there are at least 40 members of each class.

       24.     Defendant has applied a uniform policy or practice to the class as a whole, namely

issuing Exhibit A and then suddenly replacing it with Exhibit B. Injunctive relief is necessary

with respect to the class as a whole.

       25.     Plaintiff’s claims are typical of the claims of the class members. All are

based on the same factual and legal theories.

       26.     Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions.




                                                   4
            1:19-cv-01120-JES-TSH # 18                     Page 5 of 32



            WHEREFORE, the Court should enter judgment in favor of plaintiff and the class and

against defendants:

                                      i.     Requiring defendants to honor claims for services covered by

                                             Exhibit A;

                                      ii.    Entering judgment for unpaid benefits and contributions;

                                      iii.   Awarding attorney’s fees, litigation expenses and costs of suit;

                                      iv.    Awarding prejudgment interest;

                                      v.     Granting such other and further relief as the Court deems proper.




                                                            /s/ Daniel A. Edelman
                                                            Daniel A. Edelman
Daniel A. Edelman
Cathleen M. Combs
Tara L. Goodwin
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com



                                                      JURY DEMAND
            Plaintiff demands trial by jury.


                                                            /s/ Daniel A. Edelman
                                                            Daniel A. Edelman
T:\35893\Amended Complaint 9_6_2019_.wpd




                                                               5
1:19-cv-01120-JES-TSH # 18   Page 6 of 32
1:19-cv-01120-JES-TSH # 18   Page 7 of 32
1:19-cv-01120-JES-TSH # 18   Page 8 of 32
1:19-cv-01120-JES-TSH # 18   Page 9 of 32
1:19-cv-01120-JES-TSH # 18   Page 10 of 32
1:19-cv-01120-JES-TSH # 18   Page 11 of 32
1:19-cv-01120-JES-TSH # 18   Page 12 of 32
1:19-cv-01120-JES-TSH # 18   Page 13 of 32
1:19-cv-01120-JES-TSH # 18   Page 14 of 32
1:19-cv-01120-JES-TSH # 18   Page 15 of 32
1:19-cv-01120-JES-TSH # 18   Page 16 of 32
1:19-cv-01120-JES-TSH # 18   Page 17 of 32
1:19-cv-01120-JES-TSH # 18   Page 18 of 32
1:19-cv-01120-JES-TSH # 18   Page 19 of 32
1:19-cv-01120-JES-TSH # 18   Page 20 of 32
1:19-cv-01120-JES-TSH # 18   Page 21 of 32
1:19-cv-01120-JES-TSH # 18   Page 22 of 32
1:19-cv-01120-JES-TSH # 18   Page 23 of 32
1:19-cv-01120-JES-TSH # 18   Page 24 of 32
1:19-cv-01120-JES-TSH # 18   Page 25 of 32
1:19-cv-01120-JES-TSH # 18   Page 26 of 32
1:19-cv-01120-JES-TSH # 18   Page 27 of 32
1:19-cv-01120-JES-TSH # 18   Page 28 of 32
1:19-cv-01120-JES-TSH # 18   Page 29 of 32
1:19-cv-01120-JES-TSH # 18   Page 30 of 32
1:19-cv-01120-JES-TSH # 18   Page 31 of 32
1:19-cv-01120-JES-TSH # 18   Page 32 of 32
